                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                     Case No. 16-cv-06607-SI
                                   8                    Plaintiff,
                                                                                           ORDER
                                   9              v.
                                                                                           Re: Dkt. No. 124
                                  10     MIKE HANSEN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s request for a 90-day extension of the deadline to file his case management

                                  14   statement is DENIED. Docket No. 124. This case is more than three years old and has experienced

                                  15   repeated delays at plaintiff’s request. See Docket No. 87 (discussing repeated delays). Plaintiff

                                  16   need only consult his memory and the order for a case management statement to prepare his case

                                  17   management statement. If plaintiff’s case management statement is not filed and served by March

                                  18   2, 2020, it will be disregarded.

                                  19          The clerk will mail to plaintiff a copy of the order at Docket No. 122.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 14, 2020

                                  22                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
